Opinion filed September 18, 2008 











 








 




Opinion filed September
18, 2008 
 
 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00185-CV
                                                     __________
 
                                         ANNA
JEFFRIES, Appellant
                                                             V.
     PAT A. MADISON, INC.;
DENIS PAPASAN; ALLIED NATIONAL, INC.;
            AND GUARANTEE
TRUST LIFE INSURANCE CO., Appellees
 

 
                                         On
Appeal from the 385th District Court
                                                         Midland
County, Texas
                                                 Trial
Court Cause No. CV45429
 

 
                                              M E
M O R A N D U M   O P I N I O N
Anna
Jeffries has filed in this court a motion to dismiss her appeal as to Allied
National, Inc. and Guarantee Trust Life Insurance Co.  In her motion, Jeffries
states that she has reached a settlement with these two appellees.
The
motion is granted, and the appeal is dismissed as to only Allied National and
Guarantee Trust.  Jeffries=s
appeal as to Pat A. Madison, Inc. and Denis Papasan remains under submission to
this court.
 
September 18,
2008                                                                 PER CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.